Citation Nr: 0030213	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in March 1997.  A 
copy of the transcript of that hearing has been associated 
with the claim folder.  The Board remanded this case to the 
RO for additional evidentiary development in September 1998.

Following attempted compliance, this case has been returned 
to the Board for further consideration.


REMAND

In its 1998 decision, the Board remanded this case to the RO 
for purposes of requesting that the veteran should be allowed 
to submit additional information in support of his claim.  
Parenthetically, it is noted that such action was meant to be 
voluntary in nature and did not otherwise require action on 
the part of the veteran.  On the contrary, it was the RO that 
was required to review the file and prepare a summary of the 
statements and examination reports for purposes of verifying 
the veteran's claimed stressors with U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
verification.  Review of the record indicates that the RO did 
not comply with the Board's instructions because the veteran 
failed to respond to correspondences requesting additional 
information regarding his stressors.  The Board notes, 
however, that this issue was previously resolved in the 1998 
decision, which specifically found that the evidence of 
record was sufficient and provided specific instructions to 
the RO with respect to developing and sending a new request 
for information to USACRUR.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the remand orders of the Board or the 
Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be allowed to 
submit additional information in support 
of his claim.  All pertinent evidence 
received should be added to the claims 
folder.

2.  Even if the veteran does not provide 
any additional information, the RO must 
review the file and prepare a summary of 
all of the claimed stressors reported in 
the statements and examination reports, 
including those detailed in the 1998 
decision.  This summary and all 
supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the laws, regulations and 
caselaw cited in the discussion above.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this and the 1998 remand 
decisions, should be made available for 
review by the examiner in conjunction 
with the examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection 
for PTSD.

6.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
The veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


